PER CURIAM. —
This is an action .commenced in the circuit court, of the city of St. Louis, by plaintiff, widow of one ’William W. Peters, for damages sustained by reason of his death. There were two counts in the petition, the first under section 5425, the second under sections 5426 and 5427, R. S. 1909'. Prom a verdict and judgment in favor of plaintiff on the first count, defendant appealed to this court. Yerdict and judgment were for defendant on the second count but *630no appeal was taken "by plaintiff thereon. Pursuant to the provisions of an Act. of the General Assembly of this state, of June 12, 1900 (Laws 19091, p. 396, now section 3939, R. S. 1909), the cause was transferred by this court to the Springfield Court of Appeals, there •argued and submitted, and the judgment of the circuit court reversed and the cause remanded for trial on both counts of the petition. [See 150 Mo. App. 721, 131 S. W. 917.] Thereafter the cause was transferred back to us., the Supreme Court having- held the above act unconstitutional. [See State ex rel. Dunham v. Nixon, 232 Mo. 98, 133 S. W. 336; State ex rel. St. Louis Dressed Beef & Provision Co. v. Nixon, 232 Mo. 496, 134 S. W. 538; State ex rel. O’Malley v. Nixon, 233 Mo. 345, 138 S. W. 342.] It has been 'argued and submitted to this court.
We see no reason to differ from the conclusion arrived at by the Springfield Court of Appeals and accordingly adopt the statement and opinion of that court as rendered by Judge Gray and reported as above as the statement and opinion of this court in this case. The judgment of the circuit court of the city of St. Louis is reversed and the cause remanded with directions to the circuit court to proceed with the cause on the two counts of the petition and as indicated in the aforementioned opinion.
All concur.